               Case 2:20-cv-04093-JAK-PLA Document 11 Filed 05/18/20 Page 1 of 3 Page ID #:241


               1   EDWARD G. POPLAWSKI, SBN 113590           SCOTT A. EDELMAN, SBN 116927
                   epoplawski@wsgr.com                        sedelman@gibsondunn.com
               2   LISA D. ZANG, SBN 294493                  THEODORE J. BOUTROUS JR., SBN
                   lzang@wsgr.com                              132099
               3   WILSON SONSINI GOODRICH &                   tboutrous@gibsondunn.com
                   ROSATI                                    GIBSON, DUNN & CRUTCHER LLP
               4   Professional Corporation                  333 South Grand Avenue
                   633 West Fifth Street, Suite 1550         Los Angeles, CA 90071-3197
               5   Los Angeles, CA 90071-2027                Telephone: 213.229.7000
                   Telephone: (323) 210-2900                 Facsimile: 213.229.7520
               6   Facsimile: (866) 974-7329
                                                             ANNE CHAMPION (pro hac vice
               7   Attorneys for Plaintiff                   forthcoming)
                   Royal Holdings Technologies Corp.           achampion@gibsondunn.com
               8   d/b/a X.Labs                              GIBSON, DUNN & CRUTCHER     LLP
                                                             200 Park Avenue, 48th Floor
               9                                             New York, NY 10166
                                                             Telephone: 212.351.5361
          10                                                 Facsimile: 212.351.5281
          11                                                 KATIE TOWNSEND (SBN 254321)
                                                             ktownsend@rcfp.org
          12                                                 The Reporters Committee for
                                                             Freedom of the Press
          13                                                 1156 15th Street NW, Suite 1020
                                                             Washington, D.C. 20005
          14                                                 Telephone: 202.795.9300
                                                             Facsimile: 202.795.9310
          15
                                                             Attorneys for Defendant IP Video Market
          16                                                 Info Inc.
          17                                 UNITED STATES DISTRICT COURT
          18                                CENTRAL DISTRICT OF CALIFORNIA
          19
                   ROYAL HOLDINGS                              CASE NO. 2:20-cv-4093-JAK-PLA
          20
                   TECHNOLOGIES CORP. D/B/A                    STIPULATION TO EXTEND TIME
          21       X.LABS, a Delaware corporation,             TO RESPOND TO INITIAL
                                                               COMPLAINT BY NOT MORE THAN
          22                   Plaintiff,                      30 DAYS (L.R. 8-3)
          23            v.
                                                               Complaint Served: May 13, 2020
          24       IP VIDEO MARKET INFO INC., a                Current Response Date: June 3, 2020
                                                               New Response Date: July 3, 2020
          25       Hawaii corporation,
                                                               Judge: Hon. John Kronstadt
          26                   Defendant.
          27
          28

Gibson, Dunn &
                    STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT BY NOT MORE THAN 30 DAYS
Crutcher LLP
                                                          (L.R. 8-3)
               Case 2:20-cv-04093-JAK-PLA Document 11 Filed 05/18/20 Page 2 of 3 Page ID #:242


               1   TO THE COURT AND THE CLERK OF COURT, PLEASE TAKE NOTICE THAT
               2   Plaintiff Royal Holdings Technologies Corp. d/b/a X.Labs (“X.Labs”) and Defendant
               3   IP Video Market Info Inc. (“IPVM”) (together with X.Labs, the “Parties”), by and
               4   through their respective counsel, hereby stipulate and agree as follows:
               5         WHEREAS, X.Labs filed its Complaint on May 4, 2020 (Dkt 1);
               6         WHEREAS, IPVM was served with the Complaint on May 13, 2020 (Dkt. 10);
               7         WHEREAS, the current deadline for IPVM to answer, move, or otherwise
               8   respond to the Complaint is June 3, 2020;
               9         WHEREAS, the Parties have stipulated to an extension of the deadline for
          10       IPVM to answer, move, or otherwise respond to the Complaint of no more than 30
          11       days, up to and including July 3, 2020;
          12             WHEREAS, IPVM waives any objection to the sufficiency of service but
          13       expressly preserves all other objections to the Complaint, including to personal
          14       jurisdiction;
          15             WHEREAS, IPVM agrees that it will not contend that the stipulated extension is
          16       a basis for contesting any injunctive or other relief X.Labs may seek;
          17             WHEREAS, the stipulated extension would not affect any current deadlines
          18       already fixed by the Court;
          19             NOW THEREFORE, the Parties hereby stipulate that IPVM shall have up to
          20       and including July 3, 2020, to answer, move, or otherwise respond to the Complaint.
          21                                            *      *     *
          22
                         IT IS SO STIPULATED.
          23
          24
          25
          26
          27
          28
                                                               1
Gibson, Dunn &
                    STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT BY NOT MORE THAN 30 DAYS
Crutcher LLP
                                                          (L.R. 8-3)
               Case 2:20-cv-04093-JAK-PLA Document 11 Filed 05/18/20 Page 3 of 3 Page ID #:243


               1   DATED: May 18, 2020                         GIBSON, DUNN & CRUTCHER LLP
               2
               3                                               By: /s/ Scott A. Edelman
               4                                                     Scott A. Edelman

               5
                                                               Attorneys for Defendants IP Video Market
               6                                               Info Inc.
               7
               8   DATED: May 18, 2020                         WILSON SONSINI GOODRICH & ROSATI
               9                                               Professional Corporation

          10
          11
                                                               By: /s/ Lisa D. Zang
          12                                                         Edward G. Poplawski
          13                                                         Lisa D. Zang

          14
                                                               Attorneys for Plaintiff Royal Holdings
          15                                                   Technologies Corp. d/b/a X.Labs
          16
          17
                             Pursuant to L.R. 5-4.3.4(a)(2)(i), I certify that all signatories listed herein and
          18
                   whose behalf the filing is submitted concur in the content of and have authorized this
          19
                   filing.
          20
          21
          22
                                                               By: /s/ Scott A. Edelman
          23
                                                                        Scott A. Edelman
          24
          25
          26
          27
          28
                                                                    2
Gibson, Dunn &
                    STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT BY NOT MORE THAN 30 DAYS
Crutcher LLP
                                                          (L.R. 8-3)
